EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges for each of the fiscal years ended December 31, 2013, 2012, 2011, 2010 and 2009 are as follows: Year Ended December 31, 2013 2012 2011 2010 2009 Earnings: Pretax income from continuing operations $ 54,503 $ 50,105 $ 54,789 $ 46,335 $ 81,702 Fixed charges 44,789 45,901 44,147 46,973 45,811 Capitalized interest - - - (1,269) (3,452) Total earnings - Numerator $ 99,292 $ 96,006 $ 98,936 $ 92,039 $ 124,061 Fixed charges: Interest and debt expense $ 44,540 $ 45,652 $ 43,898 $ 45,455 $ 42,110 1/3 of rent expense - interest factor 249 249 249 249 249 Capitalized interest - - - 1,269 3,452 Total fixed charges - Denominator $ 44,789 $ 45,901 $ 44,147 $ 46,973 $ 45,811 Ratio of earnings to fixed charges 2.22 2.09 2.24 1.96 2.71 Earnings equals (i) income from continuing operations before income taxes, plus (ii) fixed charges, minus (iii) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iii) capitalized interest.
